internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp-plr-101223-03 date date distributing controlled busine sec_1 busine sec_2 shareholder a shareholder b shareholder c shareholder d state a date xxxx a b c d e f plr-101223-03 g aa bb cc dd ee this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondences dated date date and date is summarized below the taxpayer distributing was incorporated as a subchapter_c_corporation in state a on date xxxx distributing directly conducts busine sec_1 and busine sec_2 distributing has one class of voting common_stock issued and outstanding distributing currently has a shares of voting common_stock issued and outstanding this stock is owned by shareholders a b c and d shareholder a owns b shares shareholder b owns c shares shareholder c owns d shares shareholder d owns e shares financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years busine sec_1 has several key employees who wish to obtain an equity_interest in distributing in order to increase the motivation and retain the services of these key employees distributing wishes to compensate these employees with distributing stock the transfer of distributing’s stock to the key employees will accomplish a real and substantial business_purpose germane to a business of distributing each key_employee provides unique and valuable services to busine sec_1 the key employees will be substantially motivated to increase the profitability and value of busine sec_1 if they are granted stock in distributing due to the fact that they will directly benefit from this increase in profitability and value through the ownership of the equity_interest in distributing in addition only one current shareholder takes an active part in the management of plr-101223-03 distributing this shareholder recently has spent minimal time managing busine sec_1 due to his lobbying efforts for busine sec_2 therefore distributing has been completely dependent on the services of these key employees it is vital to the ongoing success of distributing that the services of the key employees be retained otherwise the time and expense that will have to be expended to replace them would be great it would be extremely difficult to find individuals with similar experience reputation knowledge and reputation within the busine sec_1 industry each key_employee shall receive his shares of newly issued distributing stock as additional compensation and each key_employee shall be liable for all tax consequences attributable to the receipt of common_stock the objective of compensating key employees of distributing cannot be accomplished by transferring busine sec_2 to a wholly owned subsidiary or llc of distributing busine sec_2 is focused on long-term investments of capital because the growth cycle of aa is generally anywhere between f to g years this results in a lack of cash_flow from busine sec_2 in order to make up for the lack of cash_flow of busine sec_2 busine sec_1 must make capital contributions to busine sec_2 this cash drain prevents busine sec_1 from maximizing revenue by reinvesting such revenue in busine sec_1 as a result the potential for growth in the value of the stock in distributing to be received by key employees would be substantially lower if distributing holds the stock of a subsidiary containing busine sec_2 rather than separating busine sec_2 from busine sec_1 completely merely dropping busine sec_2 into a wholly owned subsidiary of distributing will not sufficiently separate busine sec_2 from busine sec_1 to prevent the operation of busine sec_2 from adversely affecting the value of the distributing stock to be issued to the key employees in addition distributing wishes to reduce and isolate the risk implicit in busine sec_1 from busine sec_2 the bb process used in connection with busine sec_1 poses significant hazardous environmental risks because of the chemicals used in connection with the bb process the bb process involves the penetration and impregnation of cc with chemical preservatives to resist attack from dd the hazardous nature of busine sec_1 subjects busine sec_1 and distributing to possible significant environmental liabilities under various state and federal statutes including the comprehensive environmental response compensation and liability act cercla the insurance policies of distributing do not include coverage with respect to these environmental liabilities distributing has provided evidence that the cost of insurance to protect distributing’s assets from the environmental risks associated with busine sec_1 would be prohibitively expensive in addition the bb industry has recently become the subject of class action law suits filed on behalf of customers purchasing the ee the filing of these law suits are due to the alleged health problems connected with the ee based upon the opinion of taxpayer’s environmental law counsel the only way to legitimately protect busine sec_2 from the environmental risks of busine sec_1 is for plr-101223-03 distributing to form a wholly owned subsidiary and contribute either busine sec_1 or busine sec_2 to that subsidiary and then spin that subsidiary to the distributing shareholders if distributing were to simply contribute busine sec_1 to a wholly owned subsidiary or llc there is a possibility that under state law the wholly owned subsidiary or llc would be considered an alter ego of distributing and that therefore distributing’s assets would be subject_to attack from creditors distributing’s assets would include busine sec_2 accordingly in order to protect busine sec_2 from the risks of busine sec_1 and properly motivate and retain key employees of distributing the taxpayer has proposed the following transaction i ii iii distributing will form controlled as a state a corporation distributing will transfer to controlled all of the assets and liabilities of busine sec_2 in exchange for all the controlled stock distributing will then hold all the stock of controlled distributing will distribute all of the controlled voting_stock pro_rata to the common shareholders of distributing iv within one year of the proposed distribution of the controlled stock the key employees as a group will receive five percent of the common_stock of distributing directly from distributing which is a significant amount in terms of percentage and value of the stock of distributing the key employees will receive the stock of distributing pursuant to the equity incentive compensation agreements executed between distributing and each key_employee each key_employee shall receive shares of common_stock that carries with them the same rights and privileges as all the current outstanding shares of common_stock of distributing including the right to vote the taxpayer has made the following representations in connection with the proposed transaction a b c no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business purposes to plr-101223-03 d e f g h i increase the motivation and retain the services of key employees to reduce and isolate the risk implicit in busine sec_1 from busine sec_2 there is no plan or intention by the shareholders or security holders of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction there is no plan or intention by either the distributing_corporation or the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled j the total adjusted bases and the fair_market_value of the assets transferred to plr-101223-03 the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation as determined under sec_357 the liabilities assumed in the transaction as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction payments made in connection with all continuing transactions if any between the distributing and controlled_corporation will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for receivables arising in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled_corporation stock no two parties to the transaction are investment companies as defined in sec_368 and iv the gross assets of the trades_or_businesses that will be relied upon by distributing and controlled to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of the company directly operating such trades_or_businesses the distributing_corporation is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by the distributing or controlled_corporation to make an s_corporation_election pursuant to sec_1362 except for certain administrative employees that distributing and controlled will share for a period of no more than one year from the date of distribution following the transaction the distributing and controlled_corporation will each continue the active_conduct of its business independently and with its separate employees the indebtedness owed by the controlled_corporation to the distributing_corporation after the distribution of the controlled_corporation stock will not constitute stock_or_securities the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be k l m n o p q r s t plr-101223-03 adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property based solely on the information submitted and the representations made we have concluded that the transfer by distributing of busine sec_2 assets to controlled in exchange for all of the controlled stock and the assumption by controlled of certain liabilities associated with the busine sec_2 assets transferred followed by the pro_rata distribution by distributing of all of the controlled stock to the distributing shareholders will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of controlled stock in exchange for the transfer of assets to and the assumption_of_liabilities by controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of assets in exchange for its issuance of shares of controlled stock sec_1032 controlled’s basis in the assets received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset received by controlled from distributing will include the period during which distributing held such asset sec_1223 distributing will not recognize gain_or_loss upon the distribution of the stock in controlled to the distributing shareholders sec_361 no gain_or_loss will be recognized to and no amounts will be included in the income of the distributing shareholders upon their receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of the distributing shareholders after the distribution will equal the aggregate adjusted_basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each under sec_1_358-2 the holding_period of the controlled stock received by the distributing shareholders will in each instance include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the day of the distribution sec_1223 plr-101223-03 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification upon examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours steven j hankin senior technician reviewer branch office of associate chief_counsel corporate cc
